| iFOGG, Judge,
dissenting.
Although I may agree with the majority opinion, if it set forth a proper legal rationale as justification for expressly overruling Crochet Equipment Company, Inc. v. Board of Supervisors of Louisiana State University, 597 So.2d 562 (La.App. 1st Cir.), writ denied, 599 So.2d 304 (La.1992) and impliedly overruling Johnson Controls, Inc. v. Royden Lynch, Jr., 633 So.2d 212 (La.App. 1st Cir. 1993), I cannot agree with the majority opinion in its present form. The end does not always justify the means.
The standard of review was not an issue in Pacificorp Capital, Inc. v. State, Division of Administration, Office of State Purchasing, 620 So.2d 913 (La.App. 1st Cir.1993) or in the en banc opinion in Pacificorp Capital, Inc. v. State, Division of Administration, Office of State Purchasing, 92-1729 (La.App. 1st Cir. 8/11/94); 647 So.2d 1122. If the standard of review had been an issue in Pacificorp, then I admit that the majority would be imminently correct. However, if Pacificorp impliedly overruled Crochet, as the majority reasons, the present opinion in this case would be redundant and unnecessary.
I submit that the decision in Pacificorp cannot be used to overrule Crochet or Johnson Controls. For these reasons, I respectfully dissent.